       Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                      Cause No. CR 19-29-GF-BMM
                                                Cause No. CR 19-30-GF-BMM
              Plaintiff,

       vs.                                         ORDER REGARDING
                                              DEFENDANT’S NOTICES TO THE
 LUKE JOHN SCOTT, SR.,                          COURT REGARDING HIS EX-
                                              PARTE FILINGS AND GRIEVANCE
              Defendant.


      The Court allowed Scott to proceed pro se in his two criminal cases after

having conducted a Faretta hearing to assess whether Scott undertook knowingly,

intelligently, and voluntarily his decision to represent himself. (CR-19-29-GF-

BMM, Doc. 73 & CR-19-30-GF-BMM, Doc. 72.) Scott remains incarcerated

pending trial in both cases.

      Scott filed a notice regarding his ex-parte filings and grievance in both of his

criminal cases on July 22, 2020. (CR-19-29-GF-BMM, Doc. 191 & CR-19-30-GF-

BMM, Doc. 199.) Scott notified the Court that he has filed a grievance with the

                                          1
        Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 2 of 6

Office of Disciplinary Counsel (“ODC”) against Assistant United States Attorney

Kalah Paisley (“AUSA Paisley”). (Id. at 1.) Scott reports that AUSA Paisley

included a document in her filings with the ODC that Scott had filed previously

with this Court. (Id.) Scott states that he had filed the document ex-parte, and that

the document contained Scott’s request for handbooks, manuals, investigation

policies, procedures, interrogation techniques, and recording policies of the Fort

Peck Tribal Criminal Investigators. (Id. at 1-2.) Scott states further that he had filed

an ex-parte brief in support of the motion, and that the brief included elements of

his defense strategy. (Id.)

      Scott identifies the document as CR-19-29-GF-BMM, Doc. 109. (Id.) The

Court has reviewed the docket, and Doc. 109 in CR-19-29-GF-BMM is an Order

permitting Scott to possess a redacted set of discovery documents. Scott also states

that the Court grated the motion for the subpoena to which he refers, and cites Doc.

158 in CR-19-29-GF-BMM. (Id. at 2.) Doc. 158 in CR-19-29-GF-BMM is an ex-

parte order granting Doc. 155. Doc. 155 is an ex-parte motion for subpoena duces

tecum. There is no brief attached to Doc. 155. Thus, the Court is not able to

determine to which document Scott refers.

      Scott states that AUSA Paisley violated due process and committed

prosecutorial misconduct. (CR-19-29-GF-BMM, Doc. 191 at 1 & CR-19-30-GF-

BMM, Doc. 199 at 1.) Scott reports that he was unaware that the Government has
                                           2
        Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 3 of 6

access to his ex-parte filings. (Id. at 2.) Scott prays that the Court will “take this

matter seriously and sanction Ms. Paisley for this breach of procedure.” (Id. at 2.)

Scott reports that he will not be able to file any more ex-parte communications

with the Court until he knows that the matter has been addressed. He asks the

Court to make sure that Scott’s ex-parte communications are sealed. (Id. at 2.)

      Scott filed another notice regarding his ex-parte filings in CR-19-29-GF-

BMM on July 22, 2020. (CR-19-29-GF-BMM, Doc. 202.) Scott cites Doc. 109

again, states that the Court gave the document to the Government, and then later

sealed the document. (Id. at 1-2.) Scott attached a letter that AUSA Paisley wrote

to the ODC. (Id. at 3.) In the letter, AUSA Paisley notifies ODC that she

inadvertently attached a document to her response “that was sealed by the District

Court after it was given to the government.” (Id.) She asks the ODC to destroy the

document because she does not believe the document proves necessary for its

determination of the grievance. (Id.)

      Scott worries because he was unaware that the Government was allowed to

access ex-parte filings. (Doc. 202 at 2.) Scott argues that he is now “defenseless”

because the Government accessed this document—a document that the Court has

not been able to identify. (Id.) Scott asserts that this document contained his “entire

defense strategy.” (Id.) Scott asks the Court to sanction the Government, seal

Scott’s ex-parte filings, and direct Scott on how to file his documents without
                                            3
        Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 4 of 6

exposing his defense. (Id.)

      The Court recognizes Scott’s concerns regarding his ex-parte filings. The

Court can confidently state that the Government does not have access to Scott’s ex-

parte filings. The Court is not able to determine which document Scott alleges the

Governmnet improperly received, but the Court has reviewed the docket in both

cases and has ensured that Scott’s ex-parte filings are sealed. If the Government

received something that it should not have from the Court, the Court can state for

certain that the error was inadvertent.

      The Clerk of Court diligently files documents as she receives them from

Scott. She files under seal each document that Scott labels “ex-parte.” Scott should

continue to label all documents that he wishes the Clerk of Court to file under seal

as “ex-parte.” Going forward, Scott should remember, however, that very few

documents are appropriately filed as ex-parte. As a general rule, all filings are open

to all parties and the public.

      Scott asks the Court to sanction AUSA Paisley pursuant to United States v.

Horn, 811 F. Supp. 739 (D. N.H. 1992), judgment reversed in part by United

States v. Horn, 29 F.3d 754 (1st Cir. 1994). In Horn, 811 F. Supp. at 741-43, the

government improperly copied and reviewed documents that the defendants had

flagged as important. The United States District Court for the District of New

Hampshire determined that the government committed prosecutorial misconduct
                                          4
       Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 5 of 6

by gaining possession of defense counsel’s confidential work product and that the

defendants demonstrated actual prejudice resulting from the government’s

misconduct. Id. at 750-51. The court considered sanctions that included granting a

continuance, granting a new trial, disqualifying the prosecutor, imposing

disciplinary sanctions on the offender, holding the offender in contempt, publicly

chastising the offender, and excluding evidence. Id. at 752.

      Scott’s reliance on Horn proves misplaced. As an initial matter, Scott has

not identified any conduct by AUSA Paisley that raises to the level of prosecutorial

misconduct. See Horn, 811 F. Supp. at 750-51. In fact, Scott alleges that AUSA

Paisley received the ex-parte document from the Court. If that were the case, the

Court’s inadvertent error created the alleged issue, not AUSA Paisley’s

misconduct. Further, Scott has not demonstrated actual prejudice resulting from

said government misconduct, because no misconduct exists in the first instance.

See id. The Court will not sanction the Government.

      Accordingly, IT IS HEREBY ORDERED that the relief Scott seeks in his

Notices to the Court Regarding his Ex-Parte Filings and Grievance (CR-19-29-GF-

BMM, Docs. 191, 202 & CR-19-30-GF-BMM, Doc. 199) is GRANTED, IN

PART, and DENIED, IN PART. The Court has ensured that Scott’s ex-parte

filings are sealed. Scott is directed to clearly label any documents he wishes to file

under seal as “ex-parte.” The Court will not impose sanctions on the Government.
                                          5
 Case 4:19-cr-00029-BMM Document 213 Filed 08/07/20 Page 6 of 6

DATED this 7th day of August, 2020.




                               6
